November 14, 2000
Dear State Health Official:
I am writing to you as part of an interagency effort to assure that the policies applied under
Federal needs-based programs do not negatively affect Individual Development Accounts (IDAs)
funded under the Assets for Independence Act (AFIA), Public Law 105-285. The purpose of
these IDAs is to improve the economic independence and stability of individuals and families
and to promote and support the transition to economic self-sufficiency.
Individual Development Accounts under AFIA provide Federal funds to match the amount of
earnings that low-income working individuals and families put into savings for a first home,
post-secondary education, or to start a new business. There are currently 65 grantees under the
AFIA demonstration project in 33 States.
Section 415 of the AFIA statute permits States to count any funds deposited by eligible
individuals into IDAs (including interest accruing on those funds) for purposes of determining
eligibility for any Federal or federally assisted program based on need such as Medicaid and
State Children's Health Insurance Program (SCHIP). However, matching funds deposited into
AFIA established IDAs (including interest accruing on these matching funds) must be
disregarded. Therefore, funds deposited into an IDA by a sponsoring nonprofit organization or
State or local government cannot be counted as income when determining eligibility for
Medicaid and SCHIP and if retained, cannot be counted as resources. Absent a State plan
provision to the contrary, income received by an individual (e.g., earnings) and deposited into an
IDA is still counted as income and as a resource if retained in that IDA. In addition, interest
earned on the funds deposited by the individual into an IDA is countable income.
We encourage you to take advantage of the flexibility offered under Medicaid and SCHIP to
enable individuals and families to take full advantage of IDAs. States have the option under title
XXI to disregard income deposited into an IDA and all interest earned on an IDA for purposes of
SCHIP eligibility. Using the authority in sections 1931 and 1902(r)(2) of the Social Security Act
to adopt less restrictive methodologies, States may also disregard this income under many
Medicaid eligibility groups described in title XIX. States need only file an amendment to their
Medicaid and/or SCHIP State plan; no waiver is required. States may use the State Medicaid
and/or SCHIP plan template page that accompanies this letter, indicating the State's desire to
disregard this income for eligibility purposes, and return the page(s) to your Health Care
Financing Administration (HCFA) Regional Office.

Please note that this letter primarily relates to IDAs funded under AFIA. There are also IDAs
authorized by section 404(h) title IV of the Social Security Act which are related to Temporary
Assistance for Needy Families (TANF). Funds retained in these TANF-related IDAs must be
disregarded as resources, and interest earned on these IDAs must be disregarded as income,
when determining eligibility under both Medicaid and SCHIP. There is no mandatory disregard
of earned income that is deposited in a TANF-related IDA. Again, we encourage States to use
the flexibility in Medicaid and SCHIP to disregard earned income that is deposited in a TANFrelated IDA for eligibility purposes and has included the required information on the attached
template pages. We believe that it will simplify administration of your program if the treatment
of IDAs under AFIA and title IV is the same.
The Food and Nutrition Service and the Administration for Children and Families are
preparing guidance on how States might disregard IDA funds under the Food Stamp
and TANF programs.
If you have any questions, please contact the following staff of HCFA's Center for Medicaid
and State Operations: for questions about Medicaid, Judy Rhoades at (410) 786-4462 and for
questions about SCHIP, Jennifer Ryan at (410) 786-1304.
Sincerely,
/s/
Timothy M. Westmoreland Director
Enclosures
cc: All HHS Regional Directors All HCFA Regional Administrators All HCFA Associate
Regional Administrators for Medicaid and State Operations Lee Partridge, Director, Health
Policy Unit - American Public Human Services Association Joy Wilson, Director, Health
Committee - National Conference of State Legislatures Matt Salo, Director of Health Legislation
- National Governors' Association Brett Ewig, Association of State and Territorial Health
officials

DRAFT
Supplement 8a to Attachment
2.6-A ADDENDUM

State Plan Under Title XIX of the Social Security Act
State: __________________________
LESS RESTRICTIVE METHODS OF TREATING INCOME UNDER SECTION 1902(r)(2)
OF THE ACT
____ For all eligibility groups subject to 1902(r)(2) and not subject to the limitations on
payment explained in 1903(f) of the Act: All otherwise countable income deposited in an
IDA account funded under the Assets for Independence Act is excluded.
____ For all eligibility groups subject to 1902(r)(2) and not subject to the limitations on payment
explained in 1903(f) of the Act: All otherwise countable income deposited in an IDA account
authorized under section 404 is excluded.
____ For all eligibility groups subject to 1902(r)(2) and not subject to the limitations on
payment explained in 1903(f) of the Act: All interest earned on an IDA account funded
under the Assets for Independence Act is excluded.

DRAFT
Supplement 8b to
Attachment 2.6-A
ADDENDUM

State Plan Under Title XIX of the Social Security Act
State: __________________________
LESS RESTRICTIVE METHODS OF TREATING RESOURCES UNDER SECTION
1902(r)(2) OF THE ACT
____ For all eligibility groups subject to 1902(r)(2) of the Act: all funds in IDA accounts funded
under the Assets for Independence Act are excluded.

DRAFT
Supplement 12 to
Attachment 2.6-A
ADDENDUM

State Plan Under Title XIX of the Social Security Act
State: __________________________ ELIGIBILITY UNDER SECTION 1931 OF THE ACT
____ The agency uses less restrictive income and/or resource methodologies than those in effect
as of July 16, 1996, as follows:

____ All otherwise countable income deposited in an IDA account funded under the Assets for
Independence Act is excluded from income. ____ All interest earned on an IDA account funded
under the Assets for Independence Act is excluded
from income.

____ All funds in IDA accounts funded under the Assets for Independence Act are excluded
from resources. ____ All otherwise countable income deposited in an IDA account funded under
section 404 of the
Social Security Act is excluded from income.

DRAFT - ADDENDUM TO SECTION 4
STATE
CHILDREN'S
HEALTH
PROGRAM STATE PLAN TEMPLATE

INSURANCE

Section 4. Eligibility Standards and Methodology (section 2102(b))
4.1.3 ___ Income:
____ All otherwise countable income deposited in an IDA account funded under the
Assets for Independence Act is excluded from income.
____ All interest earned on an IDA account funded under the Assets for Independence Act is
excluded from income.
____ All funds in IDA accounts funded under the Assets for Independence Act are
excluded from resources.
____ All otherwise countable income deposited in an IDA account authorized under section 404
of the Social Security Act is excluded from income.

